Citation Nr: 1315982	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  08-35 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to December 8, 2009, and beginning June 1, 2013. 
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from April 1961 to October 1967.

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the claims files was subsequently returned to the RO in Winston-Salem, North Carolina.

In April 2012 the Board denied the claim for TDIU from December 8, 2009, on the basis that the RO had granted a 100 percent schedular rating for prostate cancer effective from December 8, 2009, and remanded the claim for TDIU prior to December 8, 2009, for further development.  Records within the electronic file, known as Virtual VA , reflect that the Veteran's schedular rating for prostate cancer has been reduced to 10 percent from June 1, 2013.  As a result the Veteran's combined rating for his service-connected disabilities is less than 100 percent from that date.  Therefore, the issue of entitlement to a TDIU beginning June 1, 2013, is also on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  


REMAND

In its December 2012 remand, the Board noted that when the Veteran's prostate cancer is no longer rated as 100 percent disabling, the issue of entitlement to TDIU since the effective date of the reduction of the rating for prostate cancer would have to be considered.  The Board added that an additional examination or examinations addressing his employability regarding his current service-connected disabilities - PTSD, degenerative disc disease of the lumbar spine, radiculopathy of the right lower extremity associated with degenerative disc disease of the lumbar spine, sciatic neuropathy of the left lower extremity associated with degenerative disc disease of the lumbar spine, and prostate cancer - would then be necessary. 

The Board then instructed that if the rating for prostate cancer was reduced from 100 percent (during the pendency of the remand/appeal), VA examinations would be required to ascertain the impact of the Veteran's service-connected disabilities on the Veteran's employability.  The record does not reflect that such examinations were performed.

The Veteran is also service connected for bilateral hearing loss.  In the December 2012 remand, the Board directed that the Veteran be afforded a VA examination to determine impact of the Veteran's service-connected hearing loss on his employability.  A hearing loss examination was performed in January 2013.  However, that examiner provided an etiology opinion discounting a relationship to service rather than addressing the impact of the current service-connected hearing loss on employability.  Hence, that examination report is inadequate for adjudication purposes, and a further hearing loss examination is required. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the claim. 

2.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for examinations to determine the impact of his PTSD, degenerative disc disease of the lumbar spine, radiculopathy of the right lower extremity associated with degenerative disc disease of the lumbar spine, sciatic neuropathy of the left lower extremity associated with degenerative disc disease of the lumbar spine, bilateral hearing loss, and prostate cancer on his ability to work.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders are to be made available to and reviewed by the examiners.  The examiner(s) should address the impact of the service-connected disabilities on the Veteran's ability to work, to include whether they are sufficient by themselves to render the Veteran unemployable.

A complete rationale for all opinions offered must be provided.

3.  The Veteran is to be notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and his representative must be furnished with a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                                     (CONTINUED ON NEXT PAGE)


As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

